I concur. I do not know whether, in principle, the case ofContinental Casualty Co. v. Industrial Commission is distinguishable from this case but, regardless, I think it good law that when an insurance company definitely intends to cover certain operations and whatever workmen are therein engaged, and those working in such operations are led to believe they are insured, the principle of estoppel should be invoked to prevent the insurance company from asserting that it did not insure the employer engaging those men and performing those operations unless the insurer can show *Page 252 
good reasons why estoppel should not be invoked. If the injured or killed workmen in this case were actually employees of the Arrowhead Company, the State Insurance Fund will be estopped from asserting, as between the employer and the fund, that they were not the employees of the Escalante Company.
I also agree that the State Insurance Fund could not exclude "shooting of wells." Besides the reasons given by the prevailing opinion, section 43-3-37, R.S. Utah 1933, provides in part:
"Every policy of insurance covering the liability of an employer for compensation shall cover the entire liability of the employer to his employees under the title Industrial Commission, covered by the policy or contract," etc.
I think the word "liability" here includes obligation for all compensation. It would be difficult to give it any other meaning. And the words "entire liability" mean not only the entire monetary liability to each injured employee, but the entire horizontal liability extending over all the operations of the particular industry insured. Respondent argues that if we do not give effect to the exclusion clause section 43-3-37 is meaningless. I think it is so meaningful that it excludes the exclusion clause of the policy. Thus the law expressed what the policy should cover, and the insurance company could no more exempt itself from any of the liability of the employer than could the surety in the case of Beaver County v. HomeIndemnity Co., 88 Utah 1, 52 P.2d 435, in the bond exempt itself from liability for the county treasurer's failure to safekeep public money where the failure arose from a defunct depository of the funds. *Page 253